 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of July 11,
2017, by and among Catamaran Services, Inc., a Delaware corporation (“Junior
Creditor”), Mendocino Brewing Company, Inc., a California corporation, (“MBC”),
Releta Brewing Company, LLC, a Delaware limited liability company (“RBC”; RBC
and MBC are collectively referred to as “Borrowers” and, each individually, as a
“Borrower”), and MB Financial Bank, N.A., successor in interest to Cole Taylor
Bank (“Senior Lender”).

 

RECITALS

 

A. Borrowers and Senior Lender have entered into that certain Credit and
Security Agreement dated as of June 23, 2011 (as the same has been amended,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”) pursuant to which, among other things, Senior Lender has agreed,
subject to the terms and conditions set forth in the Senior Credit Agreement, to
make certain loans and financial accommodations to Borrowers.

 

B. Junior Creditor is entering into a Loan and Security Agreement dated as of
July 11, 2017 with MBC (“LSA”) and receiving from MBC one or more Promissory
Notes and a Promissory Note Modification Agreement as referenced in the LSA
(collectively, the “Catamaran Debt Documents”), whereby one or more of the
Borrowers are granting a security interest in its property to Junior Creditor to
secure the obligations of MBC to Junior Creditor for the repayment of (i) up to
an aggregate principal amount of $2,600,000 of existing loans of Junior Creditor
to MBC and (ii) up to an aggregate principal amount of $2,000,000 of new loans
to MBC, the first installment of which will be a loan of $500,000.

 

C. As an inducement to and as one of the conditions precedent to the agreement
of Senior Lender to continue the extension of credit to Borrowers, Senior Lender
has required the execution and delivery of this Agreement by the Junior Creditor
and Borrowers.

 

NOW, THEREFORE, in order to induce Senior Lender to continue the extension of
credit to Borrowers, and for other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto hereby
agree as follows:

 

AGREEMENT

 

1. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Senior Credit Agreement.
In addition, the following terms shall have the following meanings in this
Agreement:

 

1.1 “Collateral” shall mean all assets and properties of any kind whatsoever
(including proceeds thereof), real or personal, tangible or intangible, whether
now existing or arising in the future, and wherever located, of MBC and/or RBC.

 

 1  

 

 

1.2 “Enforcement Action” means (a) to demand, sue for, take or receive from or
on behalf of Junior Creditor, a Borrower or any guarantor of the Junior Debt, by
setoff or in any other manner, the whole or any part of any moneys which may now
or hereafter be owing by Borrower or any such guarantor with respect to the
Junior Debt, (b) to initiate or participate with others in any suit, action or
proceeding against any Borrower or any such guarantor to (i) enforce payment of
or to collect the whole or any part of the Junior Debt or (ii) commence judicial
enforcement of any of the rights and remedies under any Junior Debt Document or
applicable law with respect to the Junior Debt, (c) to accelerate any Junior
Debt, (d) to exercise any put option or redemption rights or to cause any
Borrower or any such guarantor to honor any redemption, repurchase, mandatory
prepayment, or similar obligation under any Junior Debt Document, (e) to cause
any Borrower or any such guarantor to exercise any call option, redemption
rights, repurchase rights, or similar rights under any Junior Debt Document, or
(f) to take any action to realize upon any of the Collateral or to exercise any
other right or remedy with respect to the Collateral.

 

1.3 “Junior Debt” means (a) all of the obligations of MBC to Junior Creditor
evidenced by the Junior Debt Documents and all other amounts now or hereafter
owed by MBC to Junior Creditor and (b) all rights of Junior Creditor to receive
cash and obligations of MBC to pay cash under any put option, call option,
redemption right, repurchase right, or similar right or obligation contained in
the Junior Debt Documents.

 

1.4 “Junior Debt Documents” means the Catamaran Debt Documents (as defined in
the above Recital) and all other documents and instruments evidencing or
pertaining to all or any portion of the Junior Debt and any additional rights,
benefits, remedies or privileges conferred upon Junior Creditor in its capacity
as holder of any debt or equity issued by Borrower.

 

1.5 “Junior Default” means a default in the payment of the Junior Debt or in the
performance of any term, covenant or condition contained in the Junior Debt
Documents or any other occurrence permitting Junior Creditor to accelerate the
payment of, put or cause the redemption of all or any portion of the Junior
Debt.

 

1.6 “Junior Default Notice” means a written notice from the Junior Creditor or
MBC to Senior Lender pursuant to which Senior Lender is notified of the
occurrence of a Junior Default, which notice incorporates a reasonably detailed
description of such Junior Default.

 

1.7 “Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

 

1.8 “Payment in Full” or “Paid in Full” means the indefeasible payment in full
in cash of the Senior Debt and the termination of the Senior Credit Agreement.

 

1.9 “Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

 2  

 

 

1.10 “Reorganization Subordinated Securities” means any debt or equity
securities of any Borrower or any other Person that are distributed to Junior
Creditor in respect of the Junior Debt owing to Junior Creditor pursuant to a
confirmed plan of reorganization or adjustment and that (a) are subordinated in
right of payment to the Senior Debt (or any debt or equity securities issued in
substitution of all or any portion of the Senior Debt) to at least the same
extent as the Junior Debt is subordinated to the Senior Debt, (b) do not have
the benefit of any obligation of any Person (whether as issuer, guarantor or
otherwise) unless the Senior Debt has at least the same benefit of the
obligation of such Person and (c) do not have any terms, and are not subject to
or entitled to the benefit of any agreement or instrument that has terms, that
are more burdensome to the issuer of or other obligor on such debt or equity
securities than are the terms of the Senior Debt.

 

1.11 “Senior Debt” is used herein in its most comprehensive sense and means any
and all advances, debts, obligations and liabilities of the Borrowers to the
Senior Lender, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement at any time entered into
by the Borrowers with the Senior Lender, and whether the Borrowers may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

 

1.12 “Senior Debt Documents” means the Senior Credit Agreement and all other
documents and instruments evidencing or pertaining to all or any portion of the
Senior Debt.

 

1.13 “Senior Default” means any Event of Default under the Senior Credit
Agreement.

 

2. Subordination.

 

2.1 Subordination of Junior Debt to Senior Debt. Each Borrower covenants and
agrees, and Junior Creditor by its acceptance of the Junior Debt Documents
(whether upon original issue or upon transfer or assignment) likewise covenants
and agrees, that (a) the payment of any and all of the Junior Debt shall be
subordinate and subject in right of payment, to the extent and in the manner
hereinafter set forth, to the prior Payment in Full of the Senior Debt and (b)
the existing and hereafter acquired Liens of Senior Lender in the Collateral
securing all or any portion of the Senior Debt shall be senior, regardless of
the time, order, or method of perfection, to all existing and hereafter acquired
Liens of Junior Creditor (or any agent therefore) in the Collateral securing all
or any portion of the Junior Debt. The priorities of the Liens provided in this
Agreement shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal or restatement of the Senior Debt
in compliance with the terms of this Agreement nor by any action or inaction
which Senior Lender may take or fail to take in respect of the Collateral. Each
holder of Senior Debt, whether now outstanding or hereafter created, incurred,
assumed or guaranteed, shall be deemed to have acquired Senior Debt in reliance
upon the provisions contained in this Agreement.

 

 3  

 

 

2.2 Proceedings. In the event of any Proceeding involving any Borrower, (a) all
Senior Debt first shall be Paid in Full before any payment of or with respect to
the Junior Debt shall be made (other than a distribution of Reorganization
Subordinated Securities if Junior Creditor and Senior Lender shall have entered
into such supplements to or modifications to this Agreement as Senior Lender may
reasonably request to reflect the continued subordination of the Reorganization
Subordinated Securities to the Senior Debt (or notes or other securities issued
in substitution of all or a portion thereof) to the same extent as provided
herein); (b) any payment or distribution, whether in cash, property or
securities which, but for the terms hereof, otherwise would be payable or
deliverable in respect of the Junior Debt (other than a distribution of
Reorganization Subordinated Securities if Junior Creditor and Senior Lender
shall have entered into such supplements to or modifications to this Agreement
as Senior Lender may reasonably request to reflect the continued subordination
of the Reorganization Subordinated Securities to the Senior Debt (or notes or
other securities issued in substitution of all or a portion thereof) to the same
extent as provided herein), shall be paid or delivered directly to Senior Lender
(to be held and/or applied by Senior Lender in accordance with the terms of the
Credit Agreement) until all Senior Debt is Paid in Full, and Junior Creditor
irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and distributions, and Junior Creditor also
irrevocably authorizes, empowers and directs Senior Lender to demand, sue for,
collect and receive every such payment or distribution; and (c) Junior Creditor
agrees to execute and deliver to Senior Lender or its representative all such
further instruments confirming the authorization referred to in the foregoing
clause (b).

 

2.3 Payments. Borrowers may not make and Junior Creditor may not receive any
payment or distribution with respect to the Junior Debt; provided that interest
due on the Junior Debt at the non-default rate may accrue as PIK (payment in
kind) but may not be paid until the Senior Debt is Paid in Full.

 

2.4 Restriction on Action by Junior Creditor. Until the Senior Debt is Paid in
Full, Junior Creditor will not take any Enforcement Action with respect to the
Junior Debt. Notwithstanding the foregoing, Junior Creditor may file proofs of
claim against any Borrower in any Proceeding involving any Borrower.

 

2.5 Incorrect Payments and Revival of Obligations.

 

(a) If any payment or distribution on account of the Junior Debt not permitted
to be made by a Borrower or received by Junior Creditor under this Agreement is
received by Junior Creditor before all Senior Debt is Paid in Full, such payment
or distribution shall not be commingled with any asset of Junior Creditor, shall
be held in trust by Junior Creditor for the benefit of Senior Lender and shall
be promptly paid over to Senior Lender, or its designated representative, for
application (in accordance with the Senior Credit Agreement) to the payment of
the Senior Debt then remaining unpaid, until all of the Senior Debt is Paid in
Full.

 

 4  

 

(b) To the extent that any payment or payments made to the Senior Lender under
the Senior Debt Documents, or any payment or proceeds of any Collateral received
by Senior Lender in the reduction of the indebtedness evidenced therein or with
respect to any of the allocations evidenced by the Senior Debt Documents are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, to a Borrower, or any other person
liable for any of the obligations evidenced and/or secured by the Senior Debt
Documents, whether directly or indirectly, as a debtor-in-possession or to a
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then the portion of the indebtedness of a
Borrower or such other liable person intended to have been satisfied by such
payment or proceeds (“Invalidated Payments”), will be revived and will continue
in full force and effect as if such Invalidated Payments had never been received
by the Senior Lender and for purposes of this Agreement, the Senior Lender will
not be deemed to be Paid in Full to the extent of the Invalidated Payments and
all costs and expenses in connection therewith.

 

2.6 Sale; Transfer; etc. Junior Creditor shall not sell, assign, pledge, dispose
of or otherwise transfer all or any portion of the Junior Debt or any Junior
Debt Document (a) without giving prior written notice of such action to Senior
Lender and (b) unless prior to the consummation of any such action, the
transferee thereof shall execute and deliver to Senior Lender an agreement
substantially identical to this Agreement, providing for the continued
subordination and forbearance of the Junior Debt to the Senior Debt as provided
herein and for the continued effectiveness of all of the rights of Senior Lender
arising under this Agreement. Notwithstanding the failure to execute or deliver
any such agreement, the subordination effected hereby shall survive any sale,
assignment, pledge, disposition or other transfer of all or any portion of the
Junior Debt, and the terms of this Agreement shall be binding upon the
successors and assigns of Junior Creditor, as provided in Section 17 below.

 

2.7 Legends. Until the Senior Debt is Paid in Full, the Junior Debt Documents
will at all times shall contain in a conspicuous manner the following legend:

 

“This [instrument] [note] [certificate] and the rights and obligations evidenced
hereby are subordinate in the manner, on the terms and to the extent set forth
in that certain Subordination Agreement (the “Subordination Agreement”) dated as
of July __, 2017, by and among Mendocino Brewing Company, Inc. (“MBC”), Releta
Brewing company, LLC (“RBC”; RBC and MBC, each a “Borrower” and collectively,
the “Borrowers”), Catamaran Services, Inc. and MB Financial Bank, N.A. (“Senior
Lender”), to the indebtedness (including interest) owed or to be owing by the
Borrowers pursuant to that certain Credit and Security Agreement dated June 23,
2011 by and among the Borrowers and Senior Lender, as such Credit and Security
Agreement has and may hereafter be amended, supplemented or otherwise modified
from time to time.”

 

 5  

 

2.8 Release of Liens. In the event that Senior Lender is required pursuant to
the terms of the Senior Credit Agreement or any other Senior Debt Document to
release its Liens on any of the Collateral securing the Senior Debt, or in the
event that Senior Lender voluntarily elects to release its Liens on any of the
Collateral securing the Senior Debt, Junior Creditor shall release, on a prompt
basis, any Liens which it may have in such Collateral. To facilitate the
foregoing, to the extent that Junior Creditor fails or refuses to provide such
lien releases promptly upon request by Senior Lender, Senior Lender shall be
empowered (which power is coupled with an interest and is irrevocable during the
term of this Agreement) as Junior Creditor’s attorney-in-fact, solely for the
limited purpose set forth in this Section 2.8, to execute, file and deliver such
releases for and on behalf of Junior Creditor in its name, and to bind Junior
Creditor thereby.

 

2.9 Subrogation. Junior Creditor expressly waives any and all rights of
subrogation which it may now or hereafter have against a Borrower or against any
Collateral arising from the existence, performance or enforcement of Junior
Creditor’s obligations and liabilities under this Agreement until Payment in
Full of the Senior Debt, at which time Junior Creditor will be deemed to be
subrogated to the rights of the holder(s) of the Senior Debt to receive payments
or distributions of cash, property or securities of a Borrower applicable to the
Senior Debt until the Junior Debt is paid in full; and, for the purposes of such
subrogation, no such payments or distributions to the holder(s) of the Senior
Debt by or on behalf of a Borrower (or by or on behalf of Junior Creditor by
virtue of this Agreement) which otherwise would have been made to Junior
Creditor will, as between a Borrower and Junior Creditor, be deemed to be a
payment by or on behalf of a Borrower to or on account of the Senior Debt.

 

3. Modifications to Debt.

 

3.1 Amendments. Until the Senior Debt is Paid in Full and notwithstanding
anything contained in the Junior Debt Documents, the Senior Credit Agreement or
any of the other Senior Debt Documents to the contrary, Junior Creditor shall
not, without the prior written consent of Senior Lender, agree to any amendment,
modification or supplement to the Junior Debt Documents including, without
limitation, any amendment, modification or supplement the effect of which is to
(a) increase the maximum principal amount of the Junior Debt or rate of interest
on any of the Junior Debt, (b) change the dates upon which payments of principal
or interest on the Junior Debt are due, (c) change or add any event of default
or any covenant with respect to the Junior Debt, (d) change any redemption or
prepayment provisions of the Junior Debt, (e) alter the subordination provisions
with respect to the Junior Debt, including, without limitation, subordinating
the Junior Debt to any other debt, (f) change the maturity date of any of the
Junior Debt or otherwise to alter the repayment terms of the Junior Debt, (g)
take any Liens on any assets of any Person other than a Borrower or any assets
securing the Senior Debt other than the Collateral of a Borrower or (h) change
or amend any other term of the Junior Debt Documents if such change or amendment
would result in Senior Default, increase the obligations of any Borrower or any
guarantor of the Junior Debt or confer additional material rights on Junior
Creditor or any other holder of the Junior Debt in a manner materially adverse
to any Borrower or any such guarantor or in a manner adverse to Senior Lender.

 

3.2 Senior Lender Amendments. Senior Lender may at any time and from time to
time without the consent of or notice to Junior Creditor, without incurring
liability to Junior Creditor and without impairing or releasing the obligations
of Junior Creditor under this Agreement, change the maturity date of the Senior
Debt, change the manner or place of payment or extend the time of payment of or
renew or alter any of the terms of the Senior Debt, or otherwise amend in any
manner any agreement, note, guaranty or other instrument evidencing or securing
or otherwise relating to the Senior Debt.

 

 6  

 

4. Bankruptcy Matters.

 

4.1 Limit of Actions. In the event of any Proceeding involving any Borrower, (a)
Junior Creditor agrees not to initiate or prosecute or encourage any other
Person to initiate or prosecute any claim, action or other proceeding
challenging the enforceability of the Senior Debt or any Liens securing the
Senior Debt, (b) Junior Creditor agrees that Senior Lender shall be entitled to
credit bid all or any portion of the Senior Debt in a sale conducted pursuant to
the Bankruptcy Code; (c) Junior Creditor agrees not to object to any use of cash
collateral by any Borrower under Section 363 of the Bankruptcy Code permitted by
Senior Lender or any borrowing by any Borrower from Senior Lender, or to any
grant of a Lien by any Person in favor of Senior Lender (or any agent
therefore), under Section 364 of the Bankruptcy Code; and (d) Junior Creditor
agrees to execute, verify, deliver and file any proofs of claim in respect of
the Junior Debt requested by Senior Lender in connection with any such
Proceeding and hereby irrevocably authorizes, empowers and appoints Senior
Lender as their agent and attorney-in-fact to (i) execute, verify, deliver and
file such proofs of claim upon the failure of Junior Creditor promptly to do so
(and, in any event, prior to 30 days before the expiration of the time to file
any such proof) and (ii) vote such claim in any such Proceeding upon the failure
of Junior Creditor to do so prior to fifteen (15) days before the expiration of
the time to vote any such claim; provided Senior Lender shall have no obligation
to execute, verify, deliver, file and/or vote any such proof of claim. In the
event that Senior Lender votes any claim in accordance with the authority
granted hereby, Junior Creditor shall not be entitled to change or withdraw such
vote. The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lender and Junior Creditor even if all or part of the
Senior Debt or the Liens securing the Senior Debt are subordinated, set aside,
avoided or disallowed in connection with any such Proceeding and this Agreement
shall be reinstated if at any time any payment of any of the Senior Debt is
rescinded or must otherwise be returned by any holder of Senior Debt or any
representative of such holder.

 

4.2 No Contest. Junior Creditor will not contest, protest, or object to, and
consents and will be deemed to have consented pursuant to Section 363(f) of the
Bankruptcy Code, to any sale or other disposition of the Collateral free and
clear of its Lien or other interests under Section 363 of the Bankruptcy Code if
Senior Lender consents to the sale or disposition in writing.

 

5. Continued Effectiveness of this Agreement. The terms of this Agreement, the
subordination effected hereby, and the rights and the obligations of Junior
Creditor, any Borrower and Senior Lender arising hereunder shall not be
affected, modified or impaired in any manner or to any extent by: (a) any
amendment or modification of or supplement to the Senior Credit Agreement, any
of the other Senior Debt Documents or any of the Junior Debt Documents; (b) the
validity or enforceability of any of such documents; or (c) any exercise or
non-exercise of any right, power or remedy under or in respect of the Senior
Debt or the Junior Debt or any of the instruments or documents referred to in
clause (a) above. The Junior Creditor and each other holder of Junior Debt
hereby acknowledges that the provisions of this Agreement are intended to be
enforceable at all times, whether before the commencement of, after the
commencement of, in connection with or premised on the occurrence of a
Proceeding.

 

 7  

 

 

6. No Contest by Junior Creditor; No Additional Security for Junior Debt. Junior
Creditor agrees that it will not at any time contest the validity, perfection,
priority or enforceability of the Senior Debt, the Senior Debt Documents, or the
Liens of Senior Lender in the Collateral securing the Senior Debt. Junior
Creditor shall not accept any security or Lien for the Junior Debt at any time
other than the Liens in existence on the date of this Agreementor accept any
guaranty of the Junior Debt.

 

7. Representations and Warranties. With respect to Section 7.1 through Section
7.6, Junior Creditor hereby represents and warrants to Senior Lender as follows,
and with respect to Section 7.7, MBC hereby represents and warrants:

 

7.1 Existence and Power. Junior Creditor is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
its formation.

 

7.2 Authority. Junior Creditor has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement and the execution,
delivery and performance of this Agreement, have been duly authorized by all
proper and necessary action on the part of Junior Creditor and are not
prohibited by its organizational documents.

 

7.3 Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligations of Junior Creditor
enforceable against Junior Creditor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.

 

7.4 Conflicting Agreements; Litigation. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree or
order binding on Junior Creditor conflicts with, or requires any consent which
has not already been obtained under, or would in any way prevent the execution,
delivery or performance of the terms of this Agreement by Junior Creditor. The
execution, delivery and carrying out of the terms of this Agreement will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien on the property of Junior Creditor pursuant to
the terms of any such mortgage, indenture, contract or agreement. No pending or,
to the best of Junior Creditor’s knowledge, threatened, litigation, arbitration
or other proceedings could reasonably be expected in any way to prevent the
performance of the terms of this Agreement by Junior Creditor.

 

7.5 No Divestiture. Junior Creditor is the sole owner, beneficially and of
record, of the Junior Debt.

 

7.6 Default under Junior Note. No Junior Default exists under or with respect to
the Junior Debt Documents.

 

7.7 Holders of Junior Debt. MBC hereby represents and warrants that Junior
Creditor is the only holder of the Junior Debt.

 

 8  

 

 

8. Agent for Perfection. In the event that Senior Lender or Junior Creditor
takes possession or has “control” (as such term is used in the UCC as in effect
in each applicable jurisdiction) over any Collateral for purposes of perfection
its Lien therein, Senior Lender or Junior Creditor, as applicable, shall be
deemed to be holding such Collateral as representative for Senior Lender and
Junior Creditor, solely for purposes of perfection of its Lien under the UCC. It
is understood and agreed that this Section 8 is intended solely to assure
continuous perfection of the Liens granted under the applicable Senior Debt
Documents and Junior Debt Documents, and nothing in this Section 8 shall be
deemed or construed as altering the priorities or obligations set forth
elsewhere in this Agreement. Upon the Payment in Full of the Senior Debt,
notwithstanding the provisions of Section 22, Senior Lender shall (a) deliver to
Junior Creditor, at the expense of Borrowers, all such Collateral in Senior
Lender’s possession or control, together with any necessary endorsements
(without recourse or representation), and (b) Senior Lender shall take such
other actions as Junior Creditor may reasonably request in writing, at no
expense to Senior Lender, necessary to enable Junior Creditor to preserve or
obtain a perfected Lien on the Collateral and all other rights and remedies
related thereto, subject to such third party control or other agreements or if
otherwise contrary to law.

 

9. Marshalling. Junior Creditor waives the right to assert the doctrine of
marshalling with respect to any of the Senior Lender’s Collateral, and consents
and agrees that Senior Lender may proceed against any or all of the Senior
Lender’s Collateral in such order as Senior Lender shall determine in its sole
discretion.

 

10. Junior Default Notice. Junior Creditor and each Borrower each shall provide
Senior Lender with a Junior Default Notice upon the occurrence of each Junior
Default, and Junior Creditor shall notify Senior Lender in the event such Junior
Default is cured or waived.

 

11. Cumulative Rights, No Waivers. Each and every right, remedy and power
granted to Senior Lender hereunder shall be cumulative and in addition to any
other right, remedy or power specifically granted herein, in the Senior Credit
Agreement or the other Senior Debt Documents or now or hereafter existing in
equity, at law, by virtue of statute or otherwise, and may be exercised by
Senior Lender, from time to time, concurrently or independently and as often and
in such order as Senior Lender may deem expedient. Any failure or delay on the
part of Senior Lender in exercising any such right, remedy or power, or
abandonment or discontinuance of steps to enforce the same, shall not operate as
a waiver thereof or affect the rights of Senior Lender thereafter to exercise
the same, and any single or partial exercise of any such right, remedy or power
shall not preclude any other or further exercise thereof or the exercise of any
other right, remedy or power, and no such failure, delay, abandonment or single
or partial exercise of the rights of Senior Lender hereunder shall be deemed to
establish a custom or course of dealing or performance among the parties hereto.

 

12. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by Junior Creditor therefrom, shall not be
effective in any event unless the same is in writing and signed by Senior
Lender, and then such modification, waiver or consent shall be effective only in
the specific instance and for the specific purpose given. Any notice to or
demand on Junior Creditor in any event not specifically required of Senior
Lender hereunder shall not entitle Junior Creditor to any other or further
notice or demand in the same, similar or other circumstances unless specifically
required hereunder.

 

 9  

 

 

13. Additional Documents and Actions. Junior Creditor at any time, and from time
to time, after the execution and delivery of this Agreement, promptly will
execute and deliver such further documents and do such further acts and things
as Senior Lender reasonably may request that may be necessary in order to effect
fully the purposes of this Agreement.

 

14. Independent Credit Investigations. None of Senior Lender nor its directors,
members, managers, officers, agents or employees shall be responsible to Junior
Creditor for a Borrower’s solvency, financial condition or ability to repay the
Junior Debt or for statements of any Borrower or any other obligor, oral or
written, or for the validity, sufficiency or enforceability of the Senior Debt,
the Senior Debt Documents or any Liens granted by any Borrower or any other
obligor to Senior Lender in connection therewith. Junior Creditor has entered
into its financing arrangements with the Borrowers based on its own independent
investigation and does not rely upon any representation of Senior Lender with
respect to matters identified or referred to in this section. If Senior Lender,
in its sole discretion, undertakes, at any time or from time to time, to provide
any information of the type described herein to Junior Creditor, Senior Lender
shall be under no obligation to subsequently update any such information or to
provide any such information to Junior Creditor on any subsequent occasion.

 

15. Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, faxed or
sent by overnight courier service or certified or registered United States mail
and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by fax, on the date received if received on a
Business Day before 4:00 p.m. (Chicago, Illinois time) or, if not, on the next
succeeding Business Day; (c) if delivered by overnight courier, one Business Day
after delivery to such courier properly addressed; or (d) if by United States
mail, four Business Days after deposit in the United States mail, postage
prepaid and properly addressed.

 

Notices shall be addressed as follows:

 

(a) If to Junior Creditor:



Catamaran Services, Inc.

700 Larkspur Landing Circle, Suite 208

Larkspur, CA 94939

Attention: Rajwinder Kaur, Director

 

(b) If to Borrowers:

601 Airport Road

Ukiah, CA 95482

Attention: Mahadevan Narayanan, Chief Financial Officer

Fax: 707 463 2465

 

(c) If to Senior Lender:

MB Financial Bank, N.A.

6111 N. River Road, 3rd Floor

Rosemont, Illinois 60018

Attention: Martha Gaskin, Senior Vice President

Fax: 847-698-5718

 

With a copy to:

McGuireWoods LLP

1800 Century Park East, 8th floor

Los Angeles, CA 90067

Attention: Gary Samson, re: MB Bank

Fax: 310-956-3148

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 15. A notice not given as provided above shall, if
it is in writing, be deemed given if and when actually received by the party to
whom given.

 

 10  

 

 

16. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

 

17. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of Senior Lender and shall be binding upon the successors
and assigns of Junior Creditor and Borrowers.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

 

19. Defines Rights of Junior Creditor and Senior Lender; No Third Party
Beneficiaries. The provisions of this Agreement are solely for the purpose of
defining the relative rights of Junior Creditor and Senior Lender and shall not
be deemed to create any rights or priorities in favor of any other Person,
including, without limitation the Borrowers.

 

20. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Junior Debt Documents, the provisions of this Agreement shall control and
govern. For purposes of this Section 20, to the extent that any provisions of
any of the Junior Debt Documents provide rights, remedies and benefits to Senior
Lender that exceed the rights, remedies and benefits provided to Senior Lender
under this Agreement, such provisions of the applicable Junior Debt Documents
shall be deemed to supplement (and not to conflict with) the provisions hereof.

 

21. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

22. Termination. This Agreement shall terminate upon the Payment in Full of the
Senior Debt.

 

 11  

 

 

23. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflicts of law principles.

 

24. CONSENT TO JURISDICTION. EACH OF JUNIOR CREDITOR AND BORROWER HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO SENIOR
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE JUNIOR DEBT DOCUMENTS OR THE SENIOR DEBT DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH OF JUNIOR CREDITOR AND BORROWER EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS. EACH OF JUNIOR CREDITOR AND BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO JUNIOR CREDITOR AND BORROWERS AT THEIR RESPECTIVE
ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

25. WAIVER OF JURY TRIAL. JUNIOR CREDITOR, EACH BORROWER AND SENIOR LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE JUNIOR DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF JUNIOR CREDITOR, BORROWER
AND SENIOR LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF JUNIOR
CREDITOR, BORROWER AND SENIOR LENDER WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

26. CALIFORNIA JUDICIAL REFERENCE; OTHER WAIVERS. IF ANY ACTION IS COMMENCED OR
MAINTAINED IN ANY COURT IN THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL
SET FORTH IN SECTION 25 ABOVE IS NOT ENFORCEABLE, AND EACH PARTY TO SUCH ACTION
DOES NOT SUBSEQUENTLY WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS
RIGHT TO A TRIAL BY JURY, THE PARTIES HERETO HEREBY ELECT TO PROCEED AS FOLLOWS:

 

 12  

 

 

(a) WITH THE EXCEPTION OF THE ITEMS SPECIFIED IN CLAUSE (b) BELOW, ANY
CONTROVERSY, DISPUTE OR CLAIM (EACH, A “CONTROVERSY”) BETWEEN ANY OF THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE
RESOLVED BY A REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS
638, ET SEQ. OF THE CCP OR THEIR SUCCESSOR SECTIONS, WHICH SHALL CONSTITUTE THE
EXCLUSIVE REMEDY FOR THE RESOLUTION OF ANY CONTROVERSY, INCLUDING WHETHER THE
CONTROVERSY IS SUBJECT TO THE REFERENCE PROCEEDING. EXCEPT AS OTHERWISE PROVIDED
ABOVE, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN ANY COURT IN WHICH VENUE IS
APPROPRIATE UNDER APPLICABLE LAW (THE “COURT”).

 

(b) THE MATTERS THAT SHALL NOT BE SUBJECT TO A REFERENCE ARE THE FOLLOWING: (A)
NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL PROPERTY;
(B) EXERCISE OF SELF HELP REMEDIES (INCLUDING SET-OFF); (C) APPOINTMENT OF A
RECEIVER; AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING WRITS
OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) AND (B) OR TO
SEEK OR OPPOSE FROM A COURT OF COMPETENT JURISDICTION ANY OF THE ITEMS DESCRIBED
IN CLAUSES (C) AND (D). THE EXERCISE OF, OR OPPOSITION TO, ANY OF THOSE ITEMS
DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE PURSUANT TO THIS AGREEMENT.

 

(c) THE REFEREE SHALL BE A RETIRED JUDGE OR JUSTICE SELECTED BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES. IF THE PARTIES DO NOT AGREE WITHIN TEN (10) DAYS OF A
WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN, UPON REQUEST OF ANY PARTY, THE
REFEREE SHALL BE SELECTED BY THE PRESIDING JUDGE OF THE COURT (OR HIS OR HER
REPRESENTATIVE). A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON AN EX
PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM WOULD
RESULT IF EX PARTE RELIEF IS NOT GRANTED. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE
PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT THAT WHEN ANY PARTY SO REQUESTS, A COURT REPORTER WILL BE USED
AT ANY HEARING CONDUCTED BEFORE THE REFEREE, AND THE REFEREE WILL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH A REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COURT REPORTER. SUBJECT TO THE REFEREE’S
POWER TO AWARD COSTS TO THE PREVAILING PARTY, THE PARTIES WILL EQUALLY SHARE THE
COST OF THE REFEREE AND THE COURT REPORTER AT TRIAL.

 

 13  

 

 

(d) THE REFEREE SHALL BE REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE WITH
EXISTING APPLICABLE CASE LAW AND STATUTORY LAW. THE RULES OF EVIDENCE APPLICABLE
TO PROCEEDINGS AT LAW IN THE COURT WILL BE APPLICABLE TO THE REFERENCE
PROCEEDING. THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL
RELIEF, ENTER EQUITABLE ORDERS THAT WILL BE BINDING ON THE PARTIES AND RULE ON
ANY MOTION THAT WOULD BE AUTHORIZED IN A COURT PROCEEDING. THE REFEREE SHALL
ISSUE A DECISION AT THE CLOSE OF THE REFERENCE PROCEEDING WHICH DISPOSES OF ALL
CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE REFERENCE. PURSUANT TO CCP
SECTION 644, SUCH DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT OR AN
ORDER IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT AND ANY
SUCH DECISION WILL BE FINAL, BINDING AND CONCLUSIVE. THE PARTIES RESERVE THE
RIGHT TO APPEAL FROM THE FINAL JUDGMENT OR ORDER OR FROM ANY APPEALABLE DECISION
OR ORDER ENTERED BY THE REFEREE. THE PARTIES RESERVE THE RIGHT TO FINDINGS OF
FACT, CONCLUSIONS OF LAWS, A WRITTEN STATEMENT OF DECISION, AND THE RIGHT TO
MOVE FOR A NEW TRIAL OR A DIFFERENT JUDGMENT, WHICH NEW TRIAL, IF GRANTED, IS
ALSO TO BE A REFERENCE PROCEEDING UNDER THIS PROVISION.

 

27. Loan Document. Borrowers and Senior Lender agree that as between them, this
Agreement is a Loan Document for all purposes.

 

[Signature Page Follows]

 

 14  

 

 

IN WITNESS WHEREOF, Junior Creditor, Borrowers, and Senior Lender have caused
this Agreement to be executed as of the date first above written.

 

JUNIOR CREDITOR: CATAMARAN SERVICES, INC.         By:

/sd/



  Name:

Rajwinder Kaur



  Title: Director       BORROWERS: MENDOCINO BREWING COMPANY, INC.

 





  By: /sd/   Name: Mahadevan Narayanan   Title: Chief Financial Officer        

RELETA BREWING COMPANY, LLC



      By: MENDOCINO BREWING BREWING COMPANY, INC.,
its sole member        

By:



/sd/   Name: Mahadevan Narayanan   Title: Chief Financial Officer     SENIOR
LENDER:

MB FINANCIAL BANK, N.A.







        By: /sd/   Name: Martha Gaskin   Title Senior Vice President

 

 

 

 

